Citation Nr: 1627936	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from January 1960 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board remanded these matters in August 2011.  These matters again came before the Board in April 2013, at which time the Board denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in October 2014, the Court remanded the case to the Board.  In July 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development and they now return for further appellate review.  

Separately, in a July 2015 decision, the Board also denied an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).  The Veteran has appealed that issue to Court, and it is currently pending in that tribunal.  Consequently, that issue is not currently within the scope of the Board's jurisdiction.  See 38 U.S.C.A. §§  7103(a), 7104 (West 2014); 38 C.F.R. 
§ 20.1100(a) (2015).  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this regard, a remand is necessary in order to obtain an addendum VA opinion.  

More specifically, the Board remanded this matter in July 2015 to arrange for the Veteran to undergo a VA examination addressing the likelihood that his hearing loss and/or tinnitus are due to service.  The Board asked the VA examiner to address delayed-onset hearing loss and tinnitus.  

Upon remand, the VA examination was conducted in September 2015, and the VA examiner addressed delayed onset hearing loss and tinnitus, as asked by the Board.  Thus, there was substantial compliance with the Board's remand directives in this regard.  

However, upon further consideration, the VA examiner's opinion does not address an emerging line of research, which further supports the delayed onset theory.  

The September 2015 VA examiner cited an Institute of Medicine report, Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006).  According to the examiner, this report ultimately concludes that "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Thus, the VA examiner reached a negative opinion as to both hearing loss and tinnitus.  

More recently, a line of research conducted by Dr. Sharon G. Kujawa appears to rebut the Institute of Medicine's report.  Accordingly, the Board cannot find, at present, that the September 2015 VA examination fully considered all the information relevant to answering the complex medical questions raised in this appeal.  

As a final matter, the Board notes that a theory of secondary service connection for tinnitus based on hearing loss is reasonably raised by the record if the appellant is already service connected for hearing loss based on in-service acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).

Here, the Veteran is not service-connected for hearing loss.  However, he is seeking service connection for hearing loss based on in-service acoustic trauma.  Thus, the secondary theory of entitlement for tinnitus is raised.  The Board finds that this question must also be addressed by the VA examiner upon remand.  

Accordingly, the case is REMANDED for the following action:

1. After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the September 2015 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed hearing loss and tinnitus conditions.  The need for an additional in-person examination should be determined by the examiner.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology.  Thereafter, the examiner is asked to provide an addendum medical opinion on each of the following questions: 

(a)  For hearing loss and tinnitus, is it at least as likely as not (i.e., at least equally probable) that the disorder had a delayed onset resulting from in-service noise exposure?

Regarding the basis for this opinion, please comment on the likelihood that the Veteran's exposure to loud noises during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. 

If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

The Board particularly asks the examiner to comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

 "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift.  JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol.110, 577-586.

(b)  With specific regard to tinnitus, if not directly related to service on the basis of question (a), is the condition at least as likely as not (i.e., at least equally probable) proximately due to, the result of, or caused by hearing loss?  

(c)  If not caused by hearing loss, has tinnitus at least as likely as not (i.e., at least equally probable) been aggravated (made permanently worse or increased in severity) by hearing loss?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering all questions (a) to (c), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




